Order filed March 6, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00594-CR
                                     ____________

                         JACK MANISCALCO, JR., Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                          On Appeal from the 434th District Court
                                  Fort Bend County, Texas
                           Trial Court Cause No. 11-DCR-056387


                                        ORDER

       The reporter's record in this case was originally due August 8, 2011. See Tex. R.
App. P. 35.2. On August 11, 2011, Karen Woolsey, informed this court that no payment
arrangements had been made and there was another court reporter involved in this appeal,
Rhonda Armbruster. On August 25, 2011, this court notified appellant that no payment
arrangements had been made. On February 28, 2012, counsel for appellant filed a second
motion for extension of time to file appellant's brief.
       Appellant's motion states that payment arrangements have been made with Karen
Woolsey for preparation of the reporter's record and that Karen Woolsey cannot have the
reporter's record ready in less than sixty (60) days. The motion does not state that any
portion of the record is to be prepared by Rhonda Armbruster.

       Accordingly, we order Karen Woolsey to inform this court within ten (10) days of
the date of this order (1) whether payment arrangements have been made; and (2) is
Rhonda Armbruster responsible for a portion of the reporter's record. Further, if payment
arrangements have been made, Karen Woolsey is ordered to file a motion for extension of
time to file the reporter's record within ten (10) days of the date of this order.


                                         PER CURIAM




                                                 2